1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PAUL NIVARD BEATON,                              )   Case No.: 1:20-cv-00005-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER GRANTING PLAINTIFF’S REQUESTS
13           v.                                           TO REDACT CONFIDENTIAL INFORMATION
                                                      )   AND DIRECTING CLERK OF COURT TO
14                                                    )   REDACT SUCH INFORMATION
     VALLEY STATE PRISON,
                                                      )
15                  Defendant.                        )   [ECF Nos. 13, 14, 16]
                                                      )
16                                                    )

17           Plaintiff Paul Nivard Beaton is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19           On February 20, 2020, Plaintiff filed a motion to redact his social security number identified in

20   his objections filed on February 19, 2020. (ECF Nos. 13, 14.) On February 26, 2020, Plaintiff filed a

21   motion for the return of the documentation because it contains confidential information. (ECF No.

22   16.) Plaintiff contends the confidential information was inadvertently submitted by the law librarian.

23           Pursuant to Local Rule 140(a), the Court may order that social security numbers may be

24   redacted from court filings to protect the confidential nature of such information. Local Rule

25   140(a)(iii).

26           Because the documents containing Plaintiff’s social security number have been filed, the Court
27   will direct the Clerk of Court to redact Plaintiff’s social security as reflected on two pages of the filing

28   to protect the confidential nature of the information. (ECF No. 13, at pp. 16-17.)

                                                          1
1             Accordingly, it is HEREBY ORDERED that:

2             1.      Plaintiff’s motion to redact the confidential information is granted;

3             2.      The Clerk of Court shall redact Plaintiff’s social security number as reflected on

4                     Plaintiff’s Objections, Document Number 13, at pages 16 and 17; and

5             3.      The personal information will no longer be reflected on the copy of the filing

6                     maintained in the electronic case file.

7
8    IT IS SO ORDERED.

9    Dated:        February 28, 2020
10                                                        UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
